16-1753
    Singh v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A200 939 212

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United             States Court of Appeals
    for the Second Circuit, held at the            Thurgood Marshall United
    States Courthouse, 40 Foley Square,            in the City of New York,
    on the 30th day of May, two thousand           eighteen.

    PRESENT:
             REENA RAGGI,
             DENNY CHIN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    DAVINDER SINGH,
             Petitioner,

                        v.                                       16-1753
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Adrian Spirollari, Brooklyn, N.Y.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; John S. Hogan,
                                        Assistant Director; Matthew A.
                                        Spurlock, Trial Attorney, Office
                                        of Immigration Litigation, United
                                        States Department of Justice,
                                        Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Davinder Singh, a native and citizen of India,

seeks review of a May 4, 2016 decision of the BIA affirming

a January 12, 2015 decision of an Immigration Judge (“IJ”)

denying    Singh’s    application       for   asylum,   withholding    of

removal, and relief under the Convention Against Torture

(“CAT”).    In re Davinder Singh, No. A200 939 212 (B.I.A. May

4, 2016), aff’g No. A200 939 212 (Immig. Ct. N.Y.C. Jan. 12,

2015).

    Under the circumstances of this case, we review both the

IJ’s and the BIA’s decisions, see Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006), applying

well-established       standards        of    review,       see   8 U.S.C.

§ 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-

66 (2d Cir. 2008).      In so doing, we assume familiarity with

the underlying facts and procedural history of this case,

which we reference only as necessary to explain our decision

to deny the petition.

    Under    the     REAL   ID   Act    of    2005,   the    agency   may,

“[c]onsidering the totality of the circumstances,” base an
                                    2
adverse    credibility      finding        upon   an    asylum      applicant’s

“demeanor, candor, or responsiveness” and inconsistencies in

his     statements,        without     regard          to     whether     those

inconsistencies go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey,
534 F.3d at 163-64.        “We defer . . . to an IJ’s credibility

determination unless . . . it is plain that no reasonable

fact-finder could make such an adverse credibility ruling.”

Xiu Xia Lin v. Mukasey, 534 F.3d at 167. Thus, in challenging

an IJ’s credibility determination, “[a] petitioner must do

more than offer a plausible explanation for his inconsistent

statements to secure relief; he must demonstrate that a

reasonable    fact-finder      would       be   compelled      to    credit   his

testimony.”       Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

2005)   (emphasis     in    original)       (internal         quotation   marks

omitted). For the reasons that follow, we conclude that Singh

has not made that showing and that substantial evidence

supports    the    agency’s    determination           that    Singh    was   not

credible.

      First, the agency’s reliance on Singh’s credible fear

interview    was    appropriate.           A    credible      fear     interview

warrants “close examination” because it may “be perceived as

coercive” by the alien or fail to “elicit all of the details
                                       3
supporting an asylum claim.”        Ming Zhang v. Holder, 585 F.3d
715, 724 (2d Cir. 2009).            But “[w]here the record of a

credible    fear      interview     displays      the        hallmarks    of

reliability, it appropriately can be considered in assessing

an alien’s credibility.”          Id. at 725.      Some “hallmarks of

reliability” are that the interview questions and answers

were memorialized, the interview was conducted through an

interpreter, and the questions were designed to elicit a

possible asylum claim.        Id.       These indicia of reliability

are present here: the record reflects the questions asked and

answers given; the interview was conducted through a Punjabi

interpreter; the questions of whether Singh had been harmed

and what would happen to him on return were designed to elicit

an asylum claim; and there is no indication that Singh was

reluctant   to   reveal    information     because      he    recounted   in

detail his fear of a rival political party.                  Although Singh

contends that the credible fear interview was unreliable

because the interviewer did not read the record back to him,

Singh concedes that he intentionally omitted reference to his

prior police arrests during the interview.               A review of his

interview account therefore would not have resulted in a more

thorough    record.       Accordingly,     the   agency       appropriately


                                    4
considered Singh’s credible fear interview in assessing his

credibility.

      Second, the agency reasonably relied on the discrepancy

between     Singh’s     credible   fear    interview       and    his    asylum

application in making the adverse credibility determination.

At his credible fear interview, Singh stated that he was

attacked by members of a rival political party, but his asylum

application states that he was arrested and beaten by the

Indian police.        Singh’s explanation that a smuggler advised

him to avoid mentioning his fear of the police does not compel

a contrary result, because it was reasonable for the IJ to

conclude that Singh had changed his story to bolster his

claim.      See Majidi v. Gonzales, 430 F.3d at 80-81.                Singh now

attributes      his   differing     accounts      to    the    credible-fear

interviewer,     claiming    that    the       interviewer     asked     him   a

compound question—whether he had been arrested or convicted—

that made his answer of “no” ambiguous.                This argument misses

the   mark,     however,     because      it    does     not     resolve    the

inconsistency between Singh’s claim that he was attacked by

political rivals and his claim that he was arrested and beaten

by the police.

      The     adverse    credibility       determination         is     further

supported by the inconsistencies between Singh’s testimony
                                     5
and the letters he submitted from fellow members of the

Shiromani Akali Dal Amritsar (“SADA”).                   Singh testified that

he was arrested and detained in India and that SADA was aware

of his arrests.        While the letters express general concern

about encounters with the police by party members, they make

no mention of Singh’s own arrests.                The IJ reasonably relied

on this omission.           Xiu Xia Lin v. Mukasey, 534 F.3d at 167

(upholding agency decision that rested on omissions from

letters).

       Finally, the agency reasonably determined that Singh’s

corroborating evidence did not rehabilitate his credibility.

An applicant’s failure to corroborate testimony may bear on

credibility “because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question.”                    Biao Yang v. Gonzales,

496 F.3d 268,   273    (2d   Cir.       2007).      Given   that   Singh’s

credibility was already in question, the agency reasonably

afforded      diminished     weight       to    Singh’s    letters     from   his

father, wife, and head of his village in India because the

authors were unavailable for cross examination and his father

and wife were interested parties.                  See Y.C. v. Holder, 741
F.3d 324,    334    (2d    Cir.    2013)       (deferring      to     agency’s

determination that letter from relative in China was entitled
                                          6
to limited weight because it was unsworn and submitted by an

interested witness).        Additionally, the agency reasonably

gave    diminished   weight    to       medical   records    that    Singh

submitted, which were prepared years after Singh received

treatment.    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
315, 342 (2d Cir. 2006) (explaining that weight accorded to

applicant’s evidence “lies largely within the discretion of

the IJ” (internal alteration and quotation marks omitted)).

       Given the inconsistencies in Singh’s account and the lack

of reliable or consistent corroboration, the totality of the

circumstances    supports     the   agency’s      adverse    credibility

determination.    See Xiu Xia Lin v. Mukasey, 534 F.3d at 165-

67.     The   credibility   finding       is   dispositive   of     asylum,

withholding of removal, and CAT relief because all three forms

of relief were based on the same factual predicate.               See Paul

v. Gonzales, 444 F.3d 148, 156-67 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.       Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of


                                    7
Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                             8